Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 are objected to because of the following informalities:  in claim 2, line 5, the language “the surrounding wall” should be changed to “the surrounding side wall” as line 2 defines the “surrounding side wall”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language “nano-foam” is indefinite in defining a particular structure for the foam sphere.  It is unclear what is entailed by a “nano-foam”.  It is noted that this language appears on page 9, lines 12-14 of the instant specification.  However, the specification is silent as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (5,388,825).  Regarding claim 1, Myers discloses an illuminable ball construction comprising a foam sphere (11) and an inner glowing body (12).  Note column 2, lines 29-33 stating that the sphere is made from a resilient foam.  Note Figure 2 showing the inner glowing body as a non-perfect sphere due to the switch (13) extending therefrom.  Further, the foam sphere has a non-uniform thickness due to the switch extending from the inner glowing body.  Note Figure 2.  Myers teaches that the light from the inner glowing body passes through the foam sphere and permeates through a surface of the foam sphere.  It is noted that due to the location of the lights (15) directed in one direction and closer to one side and the change in thickness due to the switch, different brightnesses will inherently be provided across the surface of the foam sphere.  

Regarding claim 8, insofar as this claim may be understood, Myers teaches the claim limitations by providing a foam material for the foam sphere.  The pores are inherently capable of being measured in nanometers and thus, the foam is considered to be a nano-foam as recited.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825).  Regarding claim 2, note the examiner’s notations on Figure 2 of Myers identifying the surrounding side wall, the top wall and the bottom wall for the inner glowing body.  It is noted that this arrangement is an obvious change in orientation of the ball of Myers.  It would have been obvious to one of ordinary skill in the art to orient the ball of Myers with the switch (13) extending horizontally in order to activate the switch from the side instead of the top of the ball.  The portion of the foam sphere located at the switch (13) has a thickness that is less than the thickness of the foam sphere at either the top wall or the bottom wall.  

    PNG
    media_image1.png
    511
    579
    media_image1.png
    Greyscale

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825) in view of Lin (US 2017/0065856).  Regarding claim 3, Myers lacks the teaching for a cover layer as recited.  Lin reveals that it is known in the art of luminous balls to provide the ball with a cover layer (30) covering the internal sphere (10) wherein the cover layer comprises a seam gap (31) and a plurality of stitch holes (32) on two sides of the seam gap.  Note Figure 1.  Lin also teaches a light emitting device (20) including a cap (25) extending within the internal sphere (10) such that the stitch holes are positioned corresponding to the surrounding side wall of the inner glowing body (13).  Note Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to provide the ball of Myers with the cover layer as taught by Lin in order to provide a luminous baseball.  Further, it would have been obvious to one of ordinary skill in the art to have the seam gap extend about the switch (13) of Myers similar to that of the cap (25) of Lin in order to permit the user to press on the cover layer and not a seam for actuating the light emitting assembly.  
Regarding claim 10, Myers provides a light emitting assembly but lacks the teaching for the lights to comprise LEDs as recited.  Lin teaches that it is known in the art of luminous balls to use LEDs for illumination.  Note paragraph [0036].  It would have been obvious to one of ordinary skill in the art to replace the bulbs of Myers with LEDs in order to provide a more energy efficient light source.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825) in view of Buzak (6,575,855).  Regarding claim 6, note Figure 9 of Myers showing the inner glowing body formed from joined threaded members (41, 42).  However, Myers does not state that the connection is airtight.  Buzak reveals that it is known in the art of sports ball to join the two hemispheres forming the ball using snap fit parts, threaded sections, or with an adhesive.  .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825) in view of Greenwalt (US 2016/0354666).  Regarding claim 9, Myers lacks the teaching for the ball to comprise a transparent waterproof protective layer as recited.  Greenwalt reveals that it is known in the art of electronic sports balls to provide the ball with a waterproof coating layer about the ball.  Note paragraph [0061] stating that it is known to provide a waterproof coating in order to provide the ball from natural elements (e.g., water).  It would have been obvious to one of ordinary skill in the art to form the ball of Myers with a transparent waterproof coating in order to provide the ball from natural elements (e.g., water).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825) in view of Lin (US 2017/0065856) and Ganson (US 2020/0261773).  Regarding claim 11, Myers provides a battery (16) and battery holding part.  Note Figure 2.  However, Myers lacks the teaching for a counterweight as recited.  Ganson reveals that it is known in the art of electronic sports balls to provide the electronics with a counterweight within the electronics assembly.  Note paragraph [0038].  Ganson states that the counterweight may be provided in order to balance the circuit board.  It would have been obvious to one of ordinary skill in the art to provide the electronics assembly of Myers with a counterweight detachably disposed on the assembly in order to optionally balance the electronics assembly should it need it.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (5,388,825) in view of Tattersfield (11,167,180) and Speeth (3,580,575).  Regarding claim 12, Myers lacks the teaching for a transparent coating layer on the inner surface of the inner glowing body as recited.  Tattersfield reveals that it is known in the art of electronic sports balls to provide the inner electronics assembly with a settable filler material.  Note claim 1 of Tattersfield.  It would have been obvious to one of ordinary skill in the art to provide the inner glowing body as taught by Myers with a settable filler material therein in order to prevent damage to the electronic components.  It is noted that the settable filler material defines a coating layer that is coated on an inner surface of the inner glowing body.  
Regarding the limitation for the coating layer to be transparent, Speeth teaches that it is known in the art of electronic game balls to use a transparent resin material for filling the ball.  Note the abstract of Speeth.  It would have been obvious to one of ordinary skill in the art to use a transparent resin for the ball of Myers as modified by Tattersfield in order to permit the light to transmit through the resin layer.  
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711